Citation Nr: 0504326	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include actinic keratoses and/or squamous cell carcinoma, 
claimed as due to in-service herbicide exposure.  

2.  Entitlement to service connection for heart disease, 
claimed as due to in-service herbicide exposure.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1971 including service in the Republic of Vietnam from 
January 2, 1971 to December 5, 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the RO whereby 
the RO denied service connection for actinic 
keratoses/squamous cell carcinoma and denied service 
connection for heart disease.  The veteran timely appealed 
that determination.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in February 2000.  Then, in 
June 2003, the veteran testified at a personal hearing before 
the undersigned Veterans Law Judge, sitting at the RO.  
Copies of the transcripts of each personal hearing have been 
associated with the claims file.  

In a July 2003 rating decision, service connection for PTSD 
was denied.  The RO thereafter received the veteran's Notice 
of Disagreement (NOD) with that issue in September 2003.  

The case was remanded by the Board to the RO in December 2003 
for additional development of the record, in particular, 
compliance with the VCAA's duties to notify and assist the 
veteran with the development of his claims.  

In January 2004, the veteran submitted a claim of service 
connection for Type II, diabetes mellitus, claimed as due to 
in-service herbicide exposure.  In addition, the veteran 
submitted a claim of service connection for bilateral 
peripheral neuropathy, lower legs and feet, arms, fingers, 
and face, claimed as secondary to the Type II diabetes 
mellitus.  The Board refers these matters to the RO for 
appropriate development and adjudication.  

This appeal, as to the issue of entitlement to service 
connection for PTSD, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to agent orange while in 
service.

2.  Heart disease was not present in service or for many 
years later, and it is not causally related to an incident in 
service, including exposure to in-service herbicides.

3.  The competent medical evidence of record does not 
demonstrate that the veteran's current skin conditions, 
including actinic keratoses and/or squamous cell carcinoma, 
began during service or for many years after service, or that 
they were caused by any incident of service including 
herbicide exposure in Vietnam.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by active 
service; nor may heart disease be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  A skin disorder, to include actinic keratoses and 
squamous cell carcinoma, was not incurred in or aggravated by 
service, nor may a skin disorder be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to service connection for heart disease and for a 
skin disorder to include actinic keratoses and squamous cell 
carcinoma, claimed as due to in-service herbicide exposure, 
the Board finds that compliance with the VCAA has been 
satisfied.  The Board notes that the case was remanded by the 
Board to the RO in December 2003 specifically to insure 
compliance with the VCAA.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in February 
2004 informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The February 
2004 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The February 2004 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

In this regard, the Board notes that the veteran did provide 
the name of his private doctor who allegedly treated him in 
1972 and 1973 for high blood pressure and skin lesions; 
however, the veteran also indicated that all records from 
that doctor had been destroyed long ago.  The veteran 
indicated that a statement from that doctor would be forth 
coming, in support of his claims; however, the veteran never 
submitted any such statement.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable November 1999 rating decision, 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  In the 
February 2004 letter, he was specifically asked to tell VA 
about any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claims prior 
to the November 1999 rating decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Moreover, the veteran submitted a statement in February 2004 
indicating that he had no additional evidence to submit in 
support of his claims of service connection for heart disease 
and a skin disorder to include actinic keratoses and squamous 
cell carcinoma.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Where certain chronic diseases, including heart disease, 
become manifest to a degree of 10 percent within one year 
from date of termination of active service, it shall be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

The evidence shows that the veteran served in Vietnam during 
the Vietnam Era while in service.  Under the circumstances, 
he is presumed to have been exposed to agent orange in 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  These 
provisions were amended by the Veterans Education and 
Benefits Expansion Act of 2001 (P.L. 107-103) to include all 
Vietnam veterans as well as the requirement that respiratory 
cancer become manifest within 30 years of the veteran's 
departure from Vietnam to qualify for the presumption of 
service connection based on exposure to herbicides.

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft-
tissue sarcoma, type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e) (2004).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, PCT, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii) (2004); 68 Fed. Reg. 59540 (Oct. 
16, 2003).

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  See Note 1 following 38 C.F.R. § 3.309(e) 
(2004).

A.  Heart Disease

At the outset, while the record reveals that the veteran 
served in Vietnam during the Vietnam Era while in service and 
it is presumed that he was exposed to agent orange, the 
evidence does not show that he has a heart disease for which 
service connection may be granted on a presumptive basis due 
to presumed exposure to Agent Orange.  The service medical 
records are negative for any complaints, findings or 
diagnosis of a heart disorder.  Moreover, the veteran's blood 
pressure reading on his entrance examination was 138/78 and 
the blood pressure reading on his separation examination was 
130/70.  

The post-service evidence in this case does not show that the 
veteran had a heart disability until 1994.  Prior to that 
time, there is no indication that the veteran had symptoms of 
heart disease.  For example, a November 1987 private 
operative report dealing with the excision of a lip lesion, 
noted under the "cardiovascular" heading, "No history of a 
heart diagnosis."  Furthermore, in conjunction with the 
surgical procedure to remove the lip lesion, the veteran was 
required to fill out a patient questionnaire.  Part of the 
questionnaire asked for the veteran to check any box next to 
a disease/problem that applied to him currently, or in the 
past.  The veteran checked boxes corresponding to sinus 
problems, ringing in the ears, frequency of urination, and 
anxiety.  The veteran did not check the boxes corresponding 
to high blood pressure, stroke, heart disease, angina, heart 
attack, chest pain, or shortness of breath.  The veteran also 
indicated that he smoked 1.5 packs of cigarettes per day, and 
that he had smoked for 15 years.  

Private treatment records from June 1994 show that the 
veteran underwent a cardiac catheterization with coronary 
angiogram, and an angioplasty of the distal left circumflex 
obtuse marginal.  The procedure was suggested after the 
veteran had complained of chest pains.  The impression was 
that of single vessel coronary artery disease involving the 
distal left circumflex which was successfully angioplasted 
with the 2.5 free hand balloon.

Private treatment records from September 1994 note that the 
veteran had a recent history of tinnitus, vertigo and 
headaches.  The impression was that of Meniere's syndrome.  
Meniere's syndrome was noted again, with symptoms, in a 
September 1995 private treatment record.  

Then, private medical records from March 1996 and May 1996 
noted impressions including atherosclerotic heart disease, 
coronary artery disease, and hypercholesterolemia.  The 
veteran complained of chest pain in July 1998.  

An August 1999 VA chest x-ray noted prior median sternotomy 
and cardiac surgery.  There was no evidence of congestive 
heart failure.  Abnormal retrosternal soft tissue opacity was 
noted, which was of indeterminate etiology.  

In conjunction with his claims of service connection, the 
veteran was afforded VA examinations in August 1999.  At the 
general medical examination, the veteran complained of 
significant fatigue, which worsened after his coronary artery 
bypass graft.  On physical examination, the veteran was 
without shortness of breath.  Cardiovascular exam had a 
regular rate and rhythm without S3.  

A February 2000 treatment record/memorandum from a private 
cardiologist notes that the veteran had his first episode of 
angina in 1994 while working as a police officer.  At that 
time, he underwent angiography and he was found to have a 
severe lesion of the circumflex marginal coronary artery.  
The report notes that the veteran went on to have a 
successful angioplasty of that vessel and was able to go back 
to work.  The report further notes that in 1996, the veteran 
was admitted to the emergency room with more chest pain.  He 
thereafter underwent a semi-emergency coronary artery bypass 
graft operation with a left internal mammary artery graft of 
the left anterior descending coronary artery and saphenous 
vein grafts to the right coronary artery and the circumflex 
coronary artery.  At the time of discharge, he had 
considerable ventricular irritability and was discharged with 
bigeminy and trigeminy.  He was able to go back to work after 
a 6-week convalescent period.  He had to be readmitted 6 
months later in 1996 with tiredness, easy fatigability and 
exertion related palpitations due to premature ventricular 
contractions.  He was tried on different medications for the 
arrhythmias including atenolol.  He was able to return to 
work in September 1998.  The report further notes that the 
veteran evidently had a myocardial infarction.  He underwent 
a cardiac catheterization and was told the grafts were 
patent.  In 1998 and 1999 had several hospitalizations for 
arrhythmia.  He underwent electrophysiological studies and 
attempt at ablating an arrhythmia focus on the right was done 
with partial improvement, but no cure.  In October 1999 he 
had another attempt at ablation without success.  At the time 
of this February 2000 report, the veteran continued to 
complain of angina, even at rest.  The veteran's medications 
included Betapace for the ventricular irritability, Norvasc 
and nitrostat as needed for recurrent angina, Lasix, K-Dur, 
and Coumadin.  

The report further noted that cardiac catheterization 
determined occlusion of 2 of his 3 grafts and the only graft 
that was patent was the left anterior descending vessel with 
the left internal mammary artery graft.  Attempts at 
angioplasty of 1 of the 2 occluded vein grafts was evidently 
unsuccessful.  The veteran underwent evaluation for a 
possible second heart surgery, but his surgeon indicated that 
he was not operable.

The report also noted that the veteran's father and mother, 
and one brother all died of heart disease.  

In summary, the private cardiologist opined that the cause of 
the veteran's severe heart condition was coronary 
atherosclerosis which dated back to 1994, when he had his 
first episode of angina requiring angioplasty.

At his DRO hearing in February 2000, the veteran testified 
that he began feeling lightheaded and dizzy in 1972 or 1973 
so he went to the doctor and the doctor diagnosed him with 
high blood pressure.  The veteran also testified that he was 
unable to pass agility tests after service and was placed on 
blood pressure medication for about a year until his blood 
pressure was under control.  Then, he was placed on 
medication again in 1994.  The veteran testified that all 
records confirming this treatment in the early 1970's had 
been destroyed.  

At his personal hearing before the undersigned Veterans Law 
Judge in June 2003, the veteran testified that he was placed 
on blood pressure medication in 1972 or 1973, and that he 
remained on medication continuously since that time.  

The veteran also testified that he was referred by Dr. D.M. 
to a dermatologist in the early 1970's, but he could not 
recall that doctor's name.  The veteran testified that he had 
obtained all records that he could locate regarding medical 
treatment.  

In this case, the record does not reflect that the veteran 
had any symptoms of heart disease until 1994, over twenty 
years after discharge from service.  Although the veteran 
maintains that he was treated for high blood pressure in the 
early 1970's, he has not produced any competent medical 
evidence to support his contention.  The veteran attributes 
his symptoms of light-headedness and dizziness in the 1970's 
to high blood pressure, but this is not shown by the medical 
evidence of record.  In contrast to the veteran's 
contentions, the medical evidence of record shows that the 
veteran suffered from Meniere's syndrome, which could have 
accounted for his light-headedness and dizziness.  In 
addition, the veteran did not report any heart symptoms or 
high blood pressure symptoms on a pre-operative report from 
1987.  Moreover, the private cardiologist in February 2000 
opined that the veteran's heart disease was first manifest in 
1994 when the veteran presented with symptoms of angina.  In 
sum, there is no evidence of record, other than the 
appellant's contentions, that his current heart disease is 
related to any disease or injury incurred in or aggravated by 
service or that it may be presumed to be of service onset.  
As the appellant is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  In the absence of competent evidence 
demonstrating a link between the current heart disease and 
service, including exposure to Agent Orange, service 
connection is not warranted for such a disease on any basis.  
In sum, the service medical records do not show the presence 
of hypertension or heart disease.  The post-service medical 
records do not demonstrate symptoms of heart disease until 
around 1994 and there is no competent evidence linking this 
condition, found many years after service, to an incident of 
service, including exposure to Agent Orange.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for heart disease.  Hence, the claim is 
denied.

B.  Skin Disorder to include Actinic Keratoses and Squamous 
Cell Carcinoma

The veteran contends that he has current skin disorder to 
include actinic keratoses and squamous cell carcinoma due to 
in-service herbicide exposure.  

As noted herein above, the veteran is presumed to have been 
exposed to Agent Orange during his service in Vietnam in 
1971.  In the case of such a veteran, service connection 
based on herbicide exposure will be presumed for certain 
specified diseases, including chloracne (or other acneform 
disease consistent with chloracne) and porphyria cutanea 
tarda that become manifest to a compensable degree within a 
year after the last date of Vietnam service.  38 U.S.C.A. § 
1116 (2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  
Although it is presumed that the veteran was exposed to Agent 
Orange during service in Vietnam, he has not been diagnosed 
with a skin disorder for which service connection may be 
granted on a presumptive basis.  

Although the veteran is not entitled to service connection on 
a presumptive basis, the Board must also determine if service 
connection is warranted on a direct basis.  As noted herein 
below, the evidence in this case does not tend to show that 
the veteran's skin disorders were incurred in or aggravated 
by service, despite presumed exposure to Agent Orange.  

In this case, the veteran's service medical records are 
negative for any complaints, findings or diagnosis of a skin 
condition or skin cancer during service.  

The veteran asserts that he began to notice skin lesions in 
1972 or 1973, and has sought periodic treatment for them from 
his private physician, Dr. D.M since that time.  The veteran 
attempted to obtain the medical records from the early 
1970's, from Dr. D.M., but they have evidently been 
destroyed.  The veteran reported that his skin lesions were 
continuous and grow back even after being frozen off.  Some 
lesions grew to one inch in diameter and then fell off.  

The first evidence of record showing treatment for a skin 
disorder consists of private treatment records from 1987 
indicating a microscopic diagnosis of:  1.  Actinic cheilitis 
with focus of actinic atypia bordering on squamous cell 
carcinoma in situ, lower lip; 2.  Features consistent with 
digitated solar keratosis (cornu cutaneum), skin segments, 
mid forehead.  The veteran had a lesion removed from his lip 
in November 1987.  The pathology report of the lower lip 
lesion noted a diagnosis of actinic keratosis with one focus 
of microinvasive squamous cell carcinoma.

Other private treatment records from 1991 and 1995 note 
diagnoses of seborrheic keratosis, probably seborrheic 
dermatitis.  The 1991 record notes that the veteran presented 
with a several month history of recurrent rash on his face 
which was described as a rash that blistered up, and kind of 
leaked for a while, and then resolved.  It came and went in 
the same areas of the front of the face and below and behind 
his ears.  It was itchy.  The veteran then began to have 
similar eruptions on his chest area, below the neck.  He also 
reported lesions on his feet.  

A treatment record from February 1996 noted multiple 
seborrheic keratoses.  

In November 1998, a private treatment record noted that the 
veteran underwent a procedure whereby five actinic keratoses 
were frozen, one on the nose and four on the hands.  

Private treatment records from May 1999 note that the veteran 
underwent an excision of squamous cell carcinoma in situ 
right dorsal hand.  The pathology report noted that the skin 
biopsy of the right dorsal hand revealed a diagnosis of 
squamous cell carcinoma in situ, hypertrophic solar keratosis 
type.  The same diagnoses were noted with regard to the skin 
biopsies of the left middle finger, left 4th finger, left 
dorsal 1st knuckle and left hand.  

At his VA examinations in August 1999, the veteran reported 
that he had been treated for actinic keratoses, squamous cell 
carcinomas of the skin since 1972 by a private physician.  He 
reported his first skin cancer was of the lower lip and was a 
squamous cell carcinoma.  The veteran also noted excisions 
for squamous cell carcinoma in May 1999 on the medial canthus 
and of the right dorsal hand.  He was treated with Efudex for 
the multiple keratoses on his face and bilateral upper 
extremities.  He reported experiencing sunburns as a child 
and denied the use of daily sunscreen as a child or during 
the time he was in the military.  He did report that he 
currently used sunscreen.  On physical examination of the 
face and bilateral upper extremities, there were multiple 
erythematous, hyperkeratotic papules with scale.  He had a 
very ruddy complexion.  He had well-healed scars on the right 
dorsal hand, lower lip, left forehead which were all skin 
cancer surgery excision sites.  On the chest and back, there 
were a few brown waxy varicose papules present.  There were 
multiple ephelides on the face, extremities, chest, back and 
bilateral lower extremities.  The diagnoses were that of 
history of squamous cell carcinoma; history of actinic 
keratoses with residual activity on examination; 
onychomycosis; and chronic solar dermatitis.  

On the other August 1999 VA examination, the general medical 
examiner noted that the veteran was of very fair complexion 
with pale skin with numerous freckles.  He had widely 
distributed hyperkeratotic lesions consistent with multiple 
actinic keratoses on the face, extremities, chest and back.  
The impression was that of possible Agent Orange exposure 
while in the military but without documentation.  The 
examiner noted that the veteran did not suffer from any 
debilitating myopathy, arthralgias or neurological deficits 
post possible [Agent Orange] exposure.  The impression also 
included that of actinic keratoses/squamous cell carcinoma of 
the skin, status post surgical repair.  

A September 1999 private dermatological follow-up visit noted 
that the veteran presented to the clinic with new lesions and 
extremely dry skin.  The assessment was that of severe 
xerosis; multiple actinic keratoses; possible neoplasms on 
the left posterior shoulder, left ear, and left upper chest, 
all questionable squamous cell carcinoma versus inflamed 
seborrheic keratosis; and history of squamous cell carcinoma, 
multiple treatment sites, with no evidence of recurrence.

Later that month, biopsies indicated that the lesions on the 
shoulder, left ear and left upper chest were squamous cell 
carcinoma in situ.  

At his personal hearing before the undersigned Veterans Law 
Judge in June 2003, the veteran submitted lay statements from 
his step-daughter, wife, and brother who all reported that 
the veteran was treated for high blood pressure and for skin 
lesions beginning in the early 1970's.  The veteran once 
again testified that he began to notice the skin lesions 
after service and that he has had numerous lesions removed 
from all over his body since that time.  

The veteran also testified that he saw barrels of chemicals 
around his work site while in service in Vietnam.  

At his personal hearing before a DRO at the RO in February 
2000, the veteran testified that no one in his immediate 
family or his numerous aunts, uncles and cousins ever had a 
skin disorder like his.  The veteran continued to maintain 
that his skin problems began about three or four months after 
service with growths on his forehead and hands.  Then, 
growths appeared on his legs, arms, chest, and scalp.  The 
veteran testified that he had been having the growths removed 
ever since that time, but they just keep growing back.  Some 
were burned off, and others had to be surgically removed.  

The veteran testified that he lived in Florida all his life 
and spend a lot of time outdoors.  He testified that he never 
had chronic sunburn or problems with his skin until after his 
return from Vietnam.

In this case, the record does not reflect that the veteran 
had any symptoms of a skin disorder until 1987, many years 
after discharge from service.  Although the veteran and his 
family members maintain that he was treated for skin lesions 
in the early 1970's, he has not produced any competent 
medical evidence to support his contention.  The veteran 
attributes his symptoms to exposure to Agent Orange exposure, 
but this is not shown by the medical evidence of record.  

The Board acknowledges that the veteran is sincere in his 
belief that his skin disorder (and heart disease) were 
incurred as a result of in-service herbicide exposure.  
However, there is no competent medical evidence to support 
that assertion and there is no competent evidence of record 
to show that the veteran suffered from a skin disorder until 
1987.  In sum, there is no evidence of record, other than the 
contentions of the veteran and his family, that his current 
skin disease is related to any disease or injury incurred in 
or aggravated by service.  As neither the appellant nor the 
aforementioned family members are medical experts, they are 
not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  In the absence of 
competent evidence demonstrating a link between the current 
actinic keratoses and squamous cell carcinoma, and service, 
including exposure to Agent Orange, service connection is not 
warranted for such a disease on any basis.  After 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for actinic keratoses and squamous cell 
carcinoma.  Hence, the claim is denied.


ORDER

Service connection for heart disease is denied.

Service connection for a skin disorder to include actinic 
keratoses and squamous cell carcinoma is denied.


REMAND

In a July 2003 rating decision, the veteran's claim of 
service connection for PTSD was denied.  The veteran 
submitted a timely NOD with that decision in September 2003.  
The veteran has not yet been afforded a Statement of the Case 
on the issue of service connection for PTSD.  

As such, the RO is now required to send the veteran a 
Statement of the Case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 19.29, 19.30 (2004).  In this regard, the United 
States Court of Appeals for Veterans Claims has held that 
where a Notice of Disagreement has been submitted, the 
veteran is entitled to a Statement of the Case.  The failure 
to issue a Statement of the Case is a procedural defect 
requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the AMC for the 
following action:

The AMC should take appropriate steps in 
order to provide the veteran with a 
Statement of the Case as to the issue of 
service connection for PTSD in accordance 
with 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 19.29, 19.30 (2004).  If, 
and only if, the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


